Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments dated 9/14/20 are hereby entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 includes the limitations of “geographically remote” and it is unclear in light of Applicant’s specification what the metes and bounds of this limitation are in terms of how far apart it requires the objects to be.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20100035222 A1 by Kukora et al (“Kukora”).
In regard to Claim 30, see rejection of Claim 21 made infra.
In regard to Claim 31, see rejection of Claim 22 made infra.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kukora, in view of PGPUB US 20180296299 A1 by Iceman (“Iceman”).
In regard to Claim 21, Kukora teaches a robotic surgery system comprising: 
(see, e.g., paragraph 15);
[…]
an operating table […]  comprising 
at least one patient support configured to support the patient during robotic surgery, and
		(see, e.g., F1, s104);
at least one patient force/torque sensor coupled to said at least one patient support and configured to sense at least one of force and torque experienced by the patient during robotic surgery.
(see, e.g., F1, s108);

Furthermore, while Kukora teaches employing its system as part of robotic surgery it may not teach the remaining claimed limitations, however, in an analogous reference Iceman teaches
a local robotic surgery station configured to perform robotic surgery on a patient; and
(see, e.g., F1, s100);
an operating table adjacent said local robotic surgery station comprising 
(see, e.g., F1, ST);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the robotic system taught by Iceman as part of the system otherwise taught by Kukora, in order to conveniently provide training on robotic surgery techniques.

In regard to Claim 22, Kukora teaches this feature.  See, e.g., p46 and p92-93; and F15, s1506.
In regard to Claim 23, Iceman teaches stopping the robotic surgery station when excessive force is applied via the robot (see, e.g., p55), and Kukora teaches monitoring whether or not excessive force is being applied to the patient force/torque sensor (see rejection of Claim 21);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have stopped the robotic surgery system, as taught by Iceman, in response to excessive force being detected via the patient force/torque sensor, as taught by Kukora, in order to instruct the practitioner as to the correct amount of force to apply. 
In regard to Claim 24, Iceman teaches these features.  See, e.g., rejection of Claim 21 and, e.g., F3A, s208 in regard to “force/torque sensor”.

In regard to Claim 25, Kukora teaches recording data from the patient force/torque sensor (see, e.g., p13-14);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have recorded the data from both the patient force/torque sensor and the robot force/torque sensor, in order to better instruct the trainee how to perform the robotic surgery.
In regard to Claims 26-27, Iceman teaches this feature.  See, e.g., F1 and p32.





Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kukora, in view of Iceman, further in view of PGPUB US 20170053564 A1 by Triano et al (“Triano”).
In regard to Claims 28-29, Kukora teaches force/torque sensors that output multiple (X/Y/Z) components (see, e.g., p49) and, in an analogous reference, Triano teaches employing semiconductor strain gauges (see, e.g., p58) that are mounted between a base and a platform (see, e.g., F7, p54);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the strain gauges and base/platform as taught by Triano instead of the sensor system and platform otherwise taught by Kukora, in order to more precisely measure force/torque on the patient or patient surrogate.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kukora, in view of Iceman.
In regard to Claim 32, see rejection of Claims 21 and 23.
In regard to Claim 33, see rejection of Claims 21 and 24.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kukora, in view of Iceman, further in view of Triano.
In regard to Claims 34-35, see rejection of Claims 28-29.

Claims 36-39 is rejected under 35 U.S.C. 103 as being unpatentable over Kukora, in view of Iceman.
In regard to Claim 36, see rejection of Claims 21, 23, and 24.
In regard to Claim 37, see rejection of Claim 22.
In regard to Claim 38, see rejection of Claim 23.
In regard to Claim 39, see rejection of Claim 26.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kukora, in view of Iceman, further in view of Triano.
In regard to Claims 40-41, see rejection of Claims 28-29.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715